                                                                                                                                           E-FILED
                                                                                                        Thursday, 10 October, 2019 02:49:13 PM
                                                                                                                   Clerk, U.S. District Court, ILCD
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means
                                                                                          0 Original                O Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                             for the
                                                                  Central District of Illinois

                  In the Marter of the Search of                                 )
              (Briefly describe the properry 10 be searched                      )
               or identify the person by name ond address)                       )      Case No. 19-MJ-    1 lq~
      INFORMATION ASSOCIATED WITH FACEBOOK                                       )
         USER ID 548243122 THAT IS STORED AT                                     )
       PREMISES CONTROLLED BY FACEBOOK INC.                                      )

                 WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the          Northern            District of               California
(identify the person or describe the property to be searched and give its locatio11):
  See A1tachment A, which is attached hereto and incorporated by reference.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search wi ll reveal (identify the person or describe the property to be seized):
  See Attachment B, which is attached hereto a nd incorporated by reference.




        YOU ARE COMMANDED to execute this warrant on or before
                                                                                            ?~0/201
                                                                                            _/_             '/ _ _ _
                                                                                              ::!_ --'---____
                                                                                                        (1101 to exceed 14 days)
      ~ in the daytime 6:00 a.m. to I 0:00 p.m. 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must g ive a copy of the warrant and .a receipt for the property taken to the
person from whom, or from whose prem ises, the property was taken, or leave the copy and receipt at the place where the
propeny was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to _         United States Magistrate Judge Eric I. Long
                                                                                                       (United Srates Magistrate J udge)

    .ltfPursuant to 18 U.S.C. § 3 103a(b), l find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of tria l), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate bo:x)
      si foe _lQ_ day, (,w, '"~~,, JOJ          D mnH, the fact, j,stify;ng, the late, ""dfic dme of                ;O
                                                      ./------'- r
                                                                                    s/Eric Long
Date ru,d time ;,sued,           J /,?    ;i_o I 7 ' !2- ,'
                                                             2
                                                                  '°
                                                                ( - ""'.     ... .                                              --- - - --
                                                                                                                     's signature

City and state:      Urbana, Illinois              _ _ _ _ _ __                            ERIC !. LONG, United States Magistrate Judge
                                                                                                             Printed name and title
                                  ATTACHMENT A


                               Property to Be Searched


      This warrant applies to information associated with the Facebook user ID

548243122 that is stored at premises owned, maintained, controlled, or operated by

Facebook Inc., a company headquartered in Menlo Park, California.
                                    AITACHMENTB

                              Particular Things to be Seized

r.     Information to be disclosed by Face book

       To the extent that the information described in Attachment A is within the

possession, custody, or conb:ol of Facebook Inc. ("Facebook"), regardless of whether

such information is located within or outside of the United States, including any

messages, records, files, logs, or information that have been deleted but are still

available to Face book, or have been preserved pmsuant to a request made under 18

U.S.C. § 2703(f), Facebook is required to disclose the following information to the

government for each user ID listed in Attachment A:

       (a)    All contact and personal identifying information, including user IDs: full

              name, user identification number, birth date, gender, contact e-mail

              addresses, physical address (including city, state, and zip code), telephone

              numbers, screen names, websites, and other personal identifiers.

      (b)     All activity logs for the account and all other documents showing the

              user's posts and other Facebook activities from April 5, 2016 through

             January 25, 2018;

      (c)    All photos and videos uploaded by that user ID and all photos and videos

              uploaded by any user that have that user tagged in them from April 5,

             2016 through January 25, 2018, including Exchangeable Image File

             ("EXIF") data and any other metadata associated with those photos and

             videos;
(d)   All profile information; News Feed information; status updates; videos,

      photographs, articles, and other items; Notes; Wall postings; friend lists,

      including the friends' Facebook user identification numbers; groups and

      networks of whicl1 the user is a member, including the groups' Facebook

      group identification numbers; future and past event postings; rejected

      "Friend" requests; comments; gifts; pokes; tags; and information about the

      user's access and use of Facebook applications;

(e)   All records or other information regarding the devices and internet

      browsers associated with, or used in connection with, that user ID,

      including the hardware model, operating system version, unique device

      identifiers, mobile network information, and user agent string;

(f)   All other records and contents of communications and messages made or

      received by the user from April 5, 2016 through January 25, 2018,

      including all Messenger activity, private messages, chat history, video and

      voice calling history, and pending "Friend" requests;

(g)   All records related to transfers of funds through facebook Messenger by

      or to the user from April 5, 2016 through January 25, 2018, including but

      not limited to: the identity of the senders and recipients, dates and times

      of transfers, amount, credit card and bank account information for the

      senders and recipients, IP addresses and device identifiers associated with

      h·ru.1sfers, and any related descriptions or messages pertaining to transfers.

(h)   All "check ins" and other location information;
(i)   All IP logs, including all records of the IP addresses that logged into the

      account;

(j)   All records of the account's usage of the "Like" feature, including all

      Facebook posts and all non-Face book webpages and content that the user

      has "liked";

(k)   All information about the Facebook pages that the account is or was a

      "fan" of;

(1)   All past and present lists of friends created by the account;

(m)   All records of Facebook searches performed by the account from April 5,

      2016 through January 25, 2018;

(n)   All information about the user's access and use of Facebook Marketplace;

(o)   The types of service utilized by the user;

(p)   The length of service (including start date) and the means and source of

      any payments associated with the service (including any credit card or

      bank account number);

(q)   All privacy settings and other account settings, including privacy settings

      for individual Facebook posts and activities, and all records showing

      which Facebook users have been blocked by the account;

(r)   All records pertaining to communications between Facebook and any

      person regarding the user or the user's Facebook account, including

      contacts with support services and records of actions ta.ken.
      Facebook is hereby ordered to disclose the above information to the government

within 14 DAYS of service of this war rant.

JI.    Information to be seized by the government

       All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of Wire Fraud,18 U.S.C. § 1343, Mail Fraud, 18 U.S.C. §

1341, and Tax Evasion, 18 U.S.C. § 7201, involving Joan Chenoweth since April 5, 2016,

including, for each user ID identified on Attachment A, information pertaining to the

following matters:

          (a) Evidence of transfer or laundering of money.

          (b) Evidence indicating how and when the Facebook account was accessed or

              used, to determine the clu·onological and geographic context of account

              access, use, and events relating to the crime under investigation and to the

              Facebook account owner;

          (c) Evidence indicating the Facebook account owner's state of mind as it

              relates to the crime under investigation;

          (d) The identity of the person(s) who created or used the user ID, including

              records that help reveal the whereabouts of such person(s).

This warrant authorizes a review of electronically stored information, communications,

other records and information disclosed pursuant to this warrant in order to locate

evidence, fruits, and instrumentalities described in this warrant. The review of this

electronic data may be conducted by any government persom1el assisting in the

investigation, who may include, in addition to law enforcement officers and agents,
attorneys for the government, attorney support staff, and technical experts. Pw·suant to

this warrant, the IRS may deliver a complete copy of the disclosed electronic data to the

custody and control of attorneys for the govemment and their support staff for their

independent review.
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

                                                                             Return
                                         Date and time warrant executed:                  Copy t,f warra     and inventory left with:
                                           lf/                                            L'( ~er l         C\-J S'\; l~

                                                             any person(s) seized:

  r
 J..
 J.
 ~-
  ).
 (,




                                                                          Certification


        I declare under penalty of perj ury that this inventory is con·ect and was returned along with the original warrant to the
designated judge.                           ·
                                                                                  s/James Peacock

Date:      IG-k)- -IC\
                     -            --
                                                                                                 Executing officer ·s sig,,atw·e

                                                                                                             f?-a.c.c&t
                                                                                                    Printed name and title
